            Case 4:17-cr-00296-KGB Document 66 Filed 10/06/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                 Case No. 4:17-cr-00296 KGB

VALENT WOOD                                                                        DEFENDANT

                                            ORDER

       Before the Court are motions for compassionate release filed pro se by defendant Valent

Wood and filings the Court construes as requests by Ms. Wood to supplement her motions (Dkt.

Nos. 56, 60, 62-65). The government responded in opposition to the motion (Dkt. No. 61). For

the following reasons, the Court denies Ms. Wood’s motions for compassionate release (Dkt. Nos.

56, 62, 64).

       I.       Background

       On May 29, 2019, Ms. Wood pled guilty to possession with intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A) (Dkt. No.

46). Ms. Wood was sentenced on September 4, 2019, to a term of 120 months in the Federal

Bureau of Prisons (“BOP”) to be followed by five years of supervised release (Dkt Nos. 53, 54).1

       In support of her motion, Ms. Wood alleges that she is a 36 year old female who suffers

from obesity, hypertension, and sickle cell trait (Dkt. No. 64, at 2-3), all of which she maintains

put her at greater risk for complications should she contract COVID-19. She maintains that the

conditions in which she currently is housed in the BOP do not permit her to take adequate




       1
         At the time Ms. Wood was sentenced, the Honorable Leon Holmes presided over this
case. The case was reassigned after Judge Holmes’s retirement (Dkt. No. 57).
          Case 4:17-cr-00296-KGB Document 66 Filed 10/06/20 Page 2 of 6




precautions to safeguard against COVID-19 (Dkt. No. 56, at 5-9). Ms. Wood also cites her six

young children, arguing that her children need her at home for support and guidance, that three of

her children have special needs, that her spouse is deceased, and that her mother who has other

family caregiving responsibilities is currently caring for Ms. Wood’s children (Id., at 18).

       In its response to Ms. Wood’s motions, the government concedes this Court has jurisdiction

to consider the motions but maintain that compassionate release is not warranted in Ms. Wood’s

case (Dkt. No. 61, at 1-2). The Court acknowledges that Ms. Wood has made several filings in

further support of her request for compassionate release since the government filed its response

(Dkt. Nos. 62-65).

       II.     Discussion

       This Court has received release requests during the current pandemic that reference the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 281 (2020), and that reference what is often referred to as the “compassionate release”

provision set forth in 18 U.S.C. § 3582(c)(1)(A).

       Section 12003 of the CARES Act presently and temporarily provides for expanded prisoner

home confinement under the framework set out in 18 U.S.C. § 3624(c). See CARES Act, Pub. L.

No. 116-136, § 12003, 134 Stat. 281, 515–17 (2020). The CARES Act places decision-making

authority solely within the discretion of the Attorney General and the Director of the BOP. See

id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to grant relief under

Section 12003 of the CARES Act. To the extent Ms. Wood seeks relief from this Court under the

CARES Act, the Court denies his motion.

       The Court interprets Ms. Wood’s motion to be a request pursuant to the compassionate

release provision of the First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,



                                                 2
          Case 4:17-cr-00296-KGB Document 66 Filed 10/06/20 Page 3 of 6




5239–40 (2018) (codified at 18 U.S.C. § 3582). For the following reasons, the Court denies Ms.

Wood’s motion for compassionate release.

       “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 825 (2010) (alterations in original) (quoting 18 U.S.C. § 3582(b)).

Once a district court has pronounced sentence and the sentence becomes final, the district court

may only reconsider or alter the sentence pursuant to statutory authority. See United States v.

Addonizio, 442 U.S. 178, 189–90 (1979). The compassionate release provision permits a district

court to modify a term of imprisonment after it is imposed. See 18 U.S.C. § 3582(c)(1)(A).

       Until passage of the First Step Act, under the then-governing statute, only the BOP could

seek from a district court compassionate release on behalf of an incarcerated federal defendant for

extraordinary and compelling reasons. The First Step Act amended the statute to authorize

defendants to seek compassionate release on their own behalf, provided that the defendant first

asks the BOP to do so and exhausts administrative appeals following denial of this request by the

BOP. See 18 U.S.C. § 3582(c)(1). Specifically, an inmate may seek a compassionate release

directly from the sentencing court “after the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. §

3582(c)(1)(A). The BOP may oppose a defendant’s motion for compassionate release. The statute

authorizes the district court to grant compassionate release, over the BOP’s objection, under certain

circumstances.   The government acknowledges that it appears Ms. Wood has satisfied the

exhaustion requirement and that this Court has jurisdiction (Dkt. No. 61, at 1-2).




                                                 3
          Case 4:17-cr-00296-KGB Document 66 Filed 10/06/20 Page 4 of 6




        Although the First Step Act does not define the phrase “extraordinary and compelling,” it

defers to the United States Sentencing Guidelines, which does set out examples. The Court

acknowledges that this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n.1. The

examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal

illness” or the condition “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration

in physical or mental health because of the aging process; and (iii) has served at least 10 years or

75 percent of his or her term of imprisonment, whichever is less; (3) the defendant’s family

circumstances include either “(i) [t]he death or incapacitation of the caregiver of the defendant’s

minor child or minor children” or “(ii) [t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or registered

partner.” Id.

        Ms. Wood meets neither the minimum age nor the served-time requirement under the

Guidelines, based on the Court’s review of this record. Ms. Wood does not argue that she meets

either of these requirements. Instead, Ms. Wood cites her current health situation, the conditions

in which she is confined, and her children and family obligations in support of her motion. The

government acknowledges that Ms. Wood is obese, which the Centers for Disease Control and

Prevention (“CDC”) recognizes as a risk factor associated with COVID-19, and that she has been

diagnosed with hypertension, which the CDC has indicated might be a risk factor associated with

COVID-19 (Dkt. No. 61, at 4-5). The government specifically notes that Ms. Wood has been

diagnosed with sickle cell trait, which is different from sickle cell disease that has been recognized

by the CDC as a risk factor associated with COVID-19 (Id.). The government does not dispute



                                                   4
          Case 4:17-cr-00296-KGB Document 66 Filed 10/06/20 Page 5 of 6




that Ms. Wood has these conditions, nor does the government dispute that, if the Court determines

that Ms. Wood has a medical condition that the CDC has identified as a risk factor for COVID-19

and from which she is not expected to recover, the Court could reasonably find the existence of an

extraordinary and compelling reason for compassionate release if the other criteria also are met

(Id., at 4-5). Here, the government maintains that Ms. Wood poses a risk to the community if she

were to be released (Id., at 10-13).

       The Court acknowledges that Ms. Wood cites her children and family obligations in

support of her motion. She does not claim that her mother is unable to care for the children (Dkt.

No. 56, at 18). The government notes for the Court that “it appears that [Ms. Wood] did not have

physical custody of her children for a period of two or three years prior to her incarceration. . . .”

(Dkt. No. 61, at 110. Her mother appears to have had custody of Ms. Wood’s children at that time,

as well (Id.). The government also maintains that, at the time Ms. Wood was stopped for speeding

for this offense, four children were in the car with her along with 5,000 ecstasy pills in plastic

zipper bags underneath the seat where her children were sitting (Id., at 1). Ms. Wood was

responsible for her children and family obligations while she was involved in the criminal conduct

giving rise to this conviction and at the time this Court initially sentenced Ms. Wood. For these

reasons, although the Court is sympathetic, the Court cannot conclude this is an extraordinary or

compelling reason sufficient to qualify for compassionate release. Each criminal defendant who

appears before the Court puts his or her family through hardship as a result of criminal conduct;

this circumstance unfortunately is not unique to Ms. Wood.

       Even if Ms. Wood could establish extraordinary and compelling reasons, the Court would

deny her request for compassionate release based on consideration of the 18 U.S.C. § 3142(g) and

18 U.S.C. § 3553(a) factors, all of which the Court has considered. Specifically, here, the Court



                                                  5
             Case 4:17-cr-00296-KGB Document 66 Filed 10/06/20 Page 6 of 6




considers the nature and circumstances of the offense, the history and characteristics of Ms. Wood,

and protecting the public from additional crimes by Ms. Wood. See 18 U.S.C. §§ 3142(g)(1), (4);

18 U.S.C. §§ 3553(a)(1), (2)(c). Ms. Wood’s criminal history weighs against granting her motion

(Dkt. No. 61, at 10-12). Further, based on her criminal history and her conduct while on pretrial

release for the instant offense of conviction, when given the opportunity to do so in the past, Ms.

Wood has failed to conform her conduct to what the law requires (Id.). Based on the record before

the Court and for the reasons explained, the Court denies her motions for compassionate release at

this time.

        III.     Conclusion

        Based on the findings of fact and conclusions of law above, the Court denies Ms. Wood’s

motions for compassionate release (Dkt. Nos. 56, 62).         The Court construes Ms. Wood’s

supplemental petition for motion to voluntary dismiss the reply to government’s response as a

request by Ms. Wood to supplement her requests for compassionate release (Dkt. No. 64). The

Court permits Ms. Wood to supplement her requests for compassionate release, has considered all

filings made by Ms. Wood and the government in this matter, and denies Ms. Wood’s motions for

compassionate release for the reasons explained in this Order.

        It is so ordered this 6th day of October, 2020.



                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  6
